Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 8/13/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claim 8-11 and 13-15 remain pending in the instant application.
Allowable Subject Matter
Claims 8-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art cited or reviewed by the examiner discloses a furnace with a platform that has two or more guiding rolls such that the platform is arranged such that it can move between a first and second position, wherein the platform remains in the second furnace and the rolls provided on the platform move past the first and second furnace guide rolls while the platform remains inside the second furnace.  The closest prior art discloses bypassing by moving the platform rolls past the guide rolls; however, the examiner cannot locate any evidence or support that would lead to a prima facie case of obviousness to provide a structure wherein the platform remains in the chamber while the platform rolls have moved past the guide rolls and outside the chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/DAVID P TUROCY/Primary Examiner, Art Unit 1718